Title: To Thomas Jefferson from Col. William Fleming, 19 January 1781
From: Fleming, William
To: Jefferson, Thomas



Sir
Botetourt Jany. 19. 1781

I wrote Your Excellence from Colo. Mosebys intimating my desire to visit my Family, during the recess of Council. On my way home I met by accident with the Inclosed, from Martin. Colo. Arthur Campbels progress in the Cherokee Nation, Your Excellency  will have an Account of before this reaches you. I wish it may be attended with a good effect. The burning of their huts, and destruction of their corn, will I fear make the whole Nation Our irreconciliable Enemies, and force them for Sustenance to live altogether by depredation on our frontiers, or make an open Junction with our Foes, as the loss they have sustained in Men is little or nothing. The Waggoner who took up the Salt to Washington County brings down a Chest of Arms, containing thirty four Firelocks that want repairing, with Six that are in order, retained for the use of the Militia makes up the compliment of Arms committed to my care. I have the Honr to be Your Excellencys, Most Obt. Humble Servt,

Willm. Fleming

